Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


ALLOWABILITY NOTICE



Allowable Subject Matter
1.	The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches the technique of a device that can adjust transmission power of channels according to a priority, however, the prior arts of record, either singularly or in combination, do not disclose or suggest the following claimed features, which in combination with the other claimed elements, makes independent claims 1, 13, 25, 37, 49, 53, 57, and 61 novel: 

….the prioritization further indicates that an Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of the PUCCH is accommodated for transmission over the plurality of carriers before any other feedback associated with type of the PUCCH; and wherein when the channels comprise a Physical Uplink Shared Channel (PUSCH), the prioritization indicates that control information together with data on the PUSCH is accommodated for transmission over the plurality of carriers before data without control information on the PUSCH….
(As indicated in claims 1, 13, 25, 37, 49, 53, 57 and 61) 





Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-270-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477